DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Speirs (US 6,434,796 B1) in view of Saponas et al. (US 10,076,252 B2).
	Regarding claim 1, Speirs discloses a nasal cannula holding assembly (cannula retainer 101, Figure 4 and Abstract) for forming an oxygen tube into a loop around a user's ear (see cannula retainer 101 used to form oxygen tube 26 into a loop around user’s ear, Figure 5 and Abstract) thereby inhibiting the oxygen tube from riding up on the user's face and irritating the user's eyes (cannula retainer prevents oxygen tube 26 from moving upwardly towards user’s respective eyes 95, 98, Figure 5 and Col. 6 lines 20-25), said assembly comprising: a pair of straps (pair of cannula retainer(s) 101, Figure 4), a first loop (one of the two loops 113 shown in Figure 3) on said respective strap thereby facilitating said first loop on each of said straps to have an oxygen tube of a nasal cannula extended therethrough wherein said first loop is configured to be positioned on the user's cheek (top loop 113 receives upper portion 74 of oxygen tube 26 and positioned on user’s cheek, Figure 5), a second loop on said respective strap (the other loop 113 shown in Figure 3) thereby facilitating said second loop on each of said straps to have the oxygen tube of the nasal cannula extended therethrough wherein said second loop is configured to be positioned on the user's jaw line (second loop 113 receives lower portion 86 of oxygen tube 26, positioned on user’s jaw line as shown in Figure 5), each of said first loop and said second loop defining a loop on the oxygen tube when the oxygen tube is extended through each of said first loop and said second loop wherein the loop on the oxygen tube is configured to be positioned around a respective one of the user's ears (loops 113 receiving the upper and lower portions of oxygen tube 26 allow a loose loop 72 to be formed around the user’s ear, Figure 5).  
	Although Speirs discloses a pair of straps in which the ends are folded over to form a first and second loop to hold an upper and lower portion of the oxygen tube (Figure 3 and Col. 5 lines 50-57), Speirs is silent on each of said straps having a plurality of first holes extending therethrough and a plurality of second holes extending therethrough, each of said straps including a plurality of first engagements and a plurality of second engagements, each of said first engagements on a respective one of said straps engaging a respective one of said first holes on said respective strap to define the first loop, and each of said second engagements on a respective one of said straps engaging a respective one of said second holes on said respective strap to define the second loop.
	However, Saponas teaches a wristband device comprising a strap (Figures 8A/8B) having a plurality of first holes extending therethrough (plurality of notches 837 extending through band 812, Figures 8A) and a plurality of second holes extending therethrough (plurality of notches 827 extending through band 810, Figure 8A), with the strap also comprising a plurality of first engagements (band 812 comprising pegs 838, Figure 8A) and second engagements (band 810 comprising pegs 830, Figure 8B), where each of said first engagements engage with the respective first holes to define a first loop (pegs 838 engage with notches 837 to form a first loop around buckle 828, Figure 8A); and each of said second engagements engage with a respective one of said second holes to define a second loop (pegs 830 engage with notches 827 to form a secondary loop around buckle 828, Figure 8A).
	Therefore, it would have been obvious at the time of invention to modify Speirs’s nasal cannula strap holding device to include the peg and notch adjustment configuration as taught by Saponas, as providing such a configuration would provide additional adjustability to the pair of nasal cannula retaining straps and also provide an alternative means of securing the oxygen tubing to both ends of the strap. Although the use of Saponas’s device is different than that of Speirs, one of ordinary skill in the art would have been motivated to consider a variety of adjustment mechanisms to secure the oxygen tubing to the pair of straps, such as the peg and notch configuration as taught by Saponas.  
	Regarding claim 2, Speirs in view of Saponas teach the assembly according to claim 1, with Speirs further teaching wherein each of said straps has a first end, a second end, a top surface and a bottom surface (pair of nasal cannula retainers 101 each have a first end engaging with upper portion oxygen tube 74, second end engaging with lower portion of oxygen tube 86, top surface facing outwardly of user’s skin and bottom surface facing towards user’s skin, Figure 5), each of said straps being elongated between said first end and said second end (elongated center portion 107 between first and second ends, Figure 3); and with Saponas further teaching each of said first holes extending through said top surface and said bottom surface (plurality of notches 837 extending through band top and bottom surface of band 812, Figures 8A), said first holes being spaced apart from each other (notches 837 spaced at a distance from one another, Figure 8A) and being distributed from said first end toward said second end (notches 837 distributed along the length of band 812, therefore distributed from a first end to a second end, Figure 8A).
	Regarding claim 3, Saponas further teaches wherein each of said second holes extends through said top surface and said bottom surface (plurality of notches 827 extending through top and bottom surfaces of band 810, Figure 8A), each of said second holes being spaced apart from each other (notches 827 spaced at a distance from one another, Figure 8A) and being distributed from said second end toward said first end (notches 837 distributed along the length of band 812, therefore distributed from a first end to a second end, Figure 8A).
	Regarding claim 4, Saponas further teaches wherein each of said first engagements is coupled to said top surface (pegs 838 directly coupled to top surface of band 812, Figure 8A), each of said first engagements being spaced apart from each other (pegs 838 spaced at a distance from one another, Figure 8A) and being distributed between said first holes and a center point of a respective strap (pegs 838 distributed between notches 827 and center point 801 of strap, Figure 8A).
	Regarding claim 5, Saponas further teaches wherein each of said second engagements is spaced apart from each other (pegs 830 spaced apart from each other on band 810, Figure 8A) and is distributed between said second holes and said center point of a respective strap (pegs 830 distributed between second notches 827 and center point 801 of strap, Figure 8A).’
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Speirs (US 6,434,796 B1) in view of Saponas et al. (US 10,076,252 B2), and in further view of Bierman (6,132,398).
Regarding claim 6, Spiers in view of Saponas teach the assembly according to claim 2, with Saponas further teaching wherein each of said first engagements and each of said second engagements comprises a stem upwardly from said top surface (pegs 838 comprise a cylindrical shaped protrusion extending upward from top surface of band, Figure 8A), and although there appears to be a rounded shape on the top of said protrusion (see rounded shape on top of peg 838, Figure 8A), however Saponas does not explicitly state there being a ball positioned on said stem such that said ball is spaced from said top surface.  
However, Bierman teaches a medical tubing securement apparatus (Abstract) which comprises a post extending upwardly from a top surface (post 24 extending upwardly from a base 16, Figure 1) in which the post further comprises a ball positioned at the top and spaced from the top surface of the base (protrusion 30 of each post 24 may be spherical in shape, Col. 6 lines 1-5). 
Therefore, it would have been obvious at the time of invention to further modify the pegs of Sapanos device to have a ball positioned at the top of the already upwardly extending peg, as taught by Bierman, as providing a ball-shaped protrusion at the end of each peg would provide an alternative means of engaging with the respective notches present on the band, and providing a blunt end of the protrusion may prevent snagging on various materials such as the healthcare providers gloves, patient’s clothing and/or sheets (Col. 6 lines 5-7 of Bierman). 
	Regarding claim 7, Speirs in view of Saponas and Bierman teach the assembly according to claim 6, with Bierman further teaching wherein said ball (spherical protrusion 30 on post 24, Figure 1) on each of said first engagements and each of said second engagements extends through said respective first hole or said respective second hole (once modified, it would directly follow that pegs 828 of Sapanos band would comprise a ball-shaped protrusion to therefore engage and extend through notches 837 and 827, Figure 8A), said ball on each of said first engagements and each of said second engagements having a diameter being greater than a diameter of any of said first holes or said second holes (apertures 46a/46b of coupling structure 42 have a diameter slightly smaller than that of spherical protrusion 30, Col. 7 lines 30-35).
	Regarding claim 8, Speirs further teaches wherein said strap (nasal cannula retainer 101, Figure 4) is comprised of a resiliently deformable material thereby facilitating said strap to be stretched (nasal cannula retainer 101 is made of a stretchable, elastic material, Col.3 lines 17-20) around said ball on each of said first engagements and each of said second engagements when said ball on each of said first engagements and each of said second engagements is extended through said respective first hole or said respective second hole (once modified to comprise the spherical protrusion 30 as taught by Bierman, the stretchable band would be stretched around the first and second engagements (pegs) while each engagement is extended through the respective hole (notch)).
	Regarding claim 9, Speirs discloses a nasal cannula holding assembly (cannula retainer 101, Figure 4 and Abstract) for forming an oxygen tube into a loop around a user's ear (see cannula retainer 101 used to form oxygen tube 26 into a loop around user’s ear, Figure 5 and Abstract) thereby inhibiting the oxygen tube from riding up on the user's face and irritating the user's eyes (cannula retainer prevents oxygen tube 26 from moving upwardly towards user’s respective eyes 95, 98, Figure 5 and Col. 6 lines 20-25), said assembly comprising: a pair of straps (pair of cannula retainer(s) 101, Figure 4), a first loop (one of the two loops 113 shown in Figure 3) on said respective strap thereby facilitating said first loop on each of said straps to have an oxygen tube of a nasal cannula extended therethrough wherein said first loop is configured to be positioned on the user's cheek (top loop 113 receives upper portion 74 of oxygen tube 26 and positioned on user’s cheek, Figure 5), a second loop on said respective strap (the other loop 113 shown in Figure 3) thereby facilitating said second loop on each of said straps to have the oxygen tube of the nasal cannula extended therethrough wherein said second loop is configured to be positioned on the user's jaw line (second loop 113 receives lower portion 86 of oxygen tube 26, positioned on user’s jaw line as shown in Figure 5), each of said first loop and said second loop defining a loop on the oxygen tube when the oxygen tube is extended through each of said first loop and said second loop wherein the loop on the oxygen tube is configured to be positioned around a respective one of the user's ears (loops 113 receiving the upper and lower portions of oxygen tube 26 allow a loose loop 72 to be formed around the user’s ear, Figure 5), each of said straps having a first end, a second end, a top surface and a bottom surface (pair of nasal cannula retainers 101 each have a first end engaging with upper portion oxygen tube 74, second end engaging with lower portion of oxygen tube 86, top surface facing outwardly of user’s skin and bottom surface facing towards user’s skin, Figure 5), each of said straps being elongated between said first and second end (elongated center portion 107 between first and second ends, Figure 3), and said strap being comprised of a resiliently deformable material thereby facilitating said strap to be stretched (nasal cannula retainer 101 is made of a stretchable, elastic material, Col.3 lines 17-20)
	Although Speirs discloses a pair of straps in which the ends are folded over to form a first and second loop to hold an upper and lower portion of the oxygen tube (Figure 3 and Col. 5 lines 50-57), Speirs is silent on each of said straps having a plurality of first holes extending therethrough and a plurality of second holes extending therethrough, each of said straps including a plurality of first engagements and a plurality of second engagements, each of said first engagements on a respective one of said straps engaging a respective one of said first holes on said respective strap to define the first loop; each of said second engagements on a respective one of said straps engaging a respective one of said second holes on said respective strap to define the second loop; each of said first holes extending through said top surface and said bottom surface, said first holes being spaced apart from each other and being distributed from said first end toward said second end, each of said second holes extending through said top surface and said bottom surface, each of said second holes being spaced apart from each other and being distributed from said second end toward said first end, each of said first engagements being coupled to said top surface, each of said first engagements being spaced apart from each other and being distributed between said first holes and a center point of a respective strap, each of said second engagements being spaced apart from each other and being distributed between said second holes and said center point of a respective strap, each of said first engagements and each of said second engagements comprising a stem extending upwardly from said top surface and a ball positioned on said stem such that said ball is spaced from said top surface, said ball on each of said first engagements and each of said second engagements extending through said respective first hole or said respective second hole, said ball on each of said first engagements and each of said second engagements having a diameter being greater than a diameter of any of said first holes or said second holes; and the strap being stretched around said ball on each of said first engagements and each of said second engagements when said ball on each of said first engagements and each of said second engagements is extended through said respective first hole or said respective second hole.
	However, Saponas teaches a wristband device comprising a strap (Figures 8A/8B) having a plurality of first holes extending therethrough (plurality of notches 837 extending through band 812, Figures 8A) and a plurality of second holes extending therethrough (plurality of notches 827 extending through band 810, Figure 8A), with the strap also comprising a plurality of first engagements (band 812 comprising pegs 838, Figure 8A) and second engagements (band 810 comprising pegs 830, Figure 8B), where each of said first engagements engage with the respective first holes to define a first loop (pegs 838 engage with notches 837 to form a first loop around buckle 828, Figure 8A); and each of said second engagements engage with a respective one of said second holes to define a second loop (pegs 830 engage with notches 827 to form a secondary loop around buckle 828, Figure 8A).
	Sapanos further teaches each of said first holes extending through said top surface and said bottom surface (plurality of notches 837 extending through band top and bottom surface of band 812, Figures 8A), said first holes being spaced apart from each other (notches 837 spaced at a distance from one another, Figure 8A) and being distributed from said first end toward said second end (notches 837 distributed along the length of band 812, therefore distributed from a first end to a second end, Figure 8A), wherein each of said second holes extends through said top surface and said bottom surface (plurality of notches 827 extending through top and bottom surfaces of band 810, Figure 8A), each of said second holes being spaced apart from each other (notches 827 spaced at a distance from one another, Figure 8A) and being distributed from said second end toward said first end (notches 837 distributed along the length of band 812, therefore distributed from a first end to a second end, Figure 8A); wherein each of said first engagements is coupled to said top surface (pegs 838 directly coupled to top surface of band 812, Figure 8A), each of said first engagements being spaced apart from each other (pegs 838 spaced at a distance from one another, Figure 8A) and being distributed between said first holes and a center point of a respective strap (pegs 838 distributed between notches 827 and center point 801 of strap, Figure 8A); wherein each of said second engagements is spaced apart from each other (pegs 830 spaced apart from each other on band 810, Figure 8A) and is distributed between said second holes and said center point of a respective strap (pegs 830 distributed between second notches 827 and center point 801 of strap, Figure 8A).
	Therefore, it would have been obvious at the time of invention to modify Speirs’s nasal cannula strap holding device to include the peg and notch adjustment configuration as taught by Saponas, as providing such a configuration would provide additional adjustability to the pair of straps and also provide an alternative means of securing the oxygen tubing to both ends of the strap. Although the use of Saponas’s device is different than that of Speirs, one of ordinary skill in the art would have been motivated to consider a variety of adjustment mechanisms to secure the oxygen tubing to the pair of straps, such as the peg and notch configuration as taught by Saponas.  
Saponas further teaches wherein each of said first engagements and each of said second engagements comprises a stem upwardly from said top surface (pegs 838 comprise a cylindrical shaped protrusion extending upward from top surface of band, Figure 8A), and although there appears to be a rounded shape on the top of said protrusion (see rounded shape on top of peg 838, Figure 8A), Saponas does not explicitly state there being a ball positioned on said stem such that said ball is spaced from said top surface.  
	However, Bierman teaches a medical tubing securement apparatus (Abstract) which comprises a post extending upwardly from a top surface (post 24 extending upwardly from a base 16, Figure 1) in which the post further comprises a ball positioned at the top and spaced from the top surface of the base (protrusion 30 of each post 24 may be spherical in shape, Col. 6 lines 1-5); with Bierman further teaching wherein said ball (spherical protrusion 30 on post 24, Figure 1) on each of said first engagements and each of said second engagements extends through said respective first hole or said respective second hole (once modified, pegs 828 of Sapanos band would comprise a ball-shaped protrusion to therefore engage and extend through notches 837 and 827, Figure 8A), said ball on each of said first engagements and each of said second engagements having a diameter being greater than a diameter of any of said first holes or said second holes (apertures 46a/46b of coupling structure 42 have a diameter slightly smaller than that of spherical protrusion 30, Col. 7 lines 30-35).
Therefore, it would have been obvious at the time of invention to further modify the pegs of Sapanos device to have a ball positioned at the top of the already upwardly extending peg, as taught by Bierman, as providing a ball-shaped protrusion at the end of each peg would provide an alternative means of engaging with the respective notches present on the band, and providing a blunt end of the protrusion may prevent snagging on various materials such as the healthcare providers gloves, patient’s clothing and/or sheets (Col. 6 lines 5-7 of Bierman). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781